Per Curiam.
This action was brought by the respondent to recover from appellant the value of certain goods alleged to have been wrongfully appropriated by the appellant, who was acting as. agent for respondent in the sale of goods. Upon issues joined, the cause was tried to the court without a jury. Findings and a judgment were entered in favor of the respondent.
The questions presented on this appeal are wholly questions of fact. We have carefully examined the evidence and are satisfied that the trial court arrived at a correct judgment in the case. It is needless to discuss the evidence. The judgment is affirmed.